3IS-/5
                                ELECTRONIC RECORD




COA #14-13-01122-CR                                        OFFENSE: Misc.


STYLE: Lorenzo Dwayne Jones v The State of Texas           COUNTY: Harris

COA DISPOSITION: Affirmed                                  TRIAL COURT: 184th District Court

DATE: February 26, 2015   Publish: No                      TC CASE #: 1388256




                              IN THE COURT OF CRIMINAL APPEALS




STYLE: Lorenzo Dwayne Jones v The State of Texas

CCA #

        APfeLLAMT^S                Petition        CCA Disposition:         3J-S-,"/5^
FOR DISCRETIONARY REVIEW IN CCA IS:                DATE:

       ^^Wtfl)                      __             JUDGE:
DATE: 0^1^I20^                                     SIGNED:                       PC:
JUDGE:  A U4it<—
        ?U 4                                       PUBLISH:                      DNP:
    N£ueiL rf07^^ft<tr?t'/SffSc^

                                                                                        MOTION FOR


                                                        FOR REHEARING IN CCA IS:.

                                                        JUDGE:


                                                                                ELECTRONIC RECORD